EXAMINER’S COMMENT

Response to Amendment
The after-final response filed by Applicant on 04/26/2022 has been entered.  Accordingly, the amendment contained within this Examiner’s amendment is relative to the Claims filed on 04/26/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael W. Garvey on 5/10/2022 (see attached Office Action Appendix).
The application has been amended as follows: 
IN THE CLAIMS:
Please amend claim 10 as follows:

10. 	(Currently amended) An article-storage simulation method for simulating storage of a plurality of articles in at least one storage container, the method comprising:
acquiring a size of each of the plurality of articles, a size of the at least one storage container, information indicating destructiveness which is a degree of destructivity of each of the plurality of articles to other articles, and information indicating fragility of each of the plurality of articles; 
determining a number of the at least one storage container to be used for storing the plurality of articles and an article to be stored in the at least one storage container, the storage positions of the plurality of articles in the at least one storage container, the placement of each of the plurality of articles based on the destructiveness and the fragility, and whether or not vertical stacking of each of the plurality of articles is possible based on the destructiveness and the fragility by calculation, the calculation using the acquired size of each of the plurality of articles and the acquired size of the at least one storage container;[[,]]
an output unit outputting a simulation result; and 
a robot operating based on the simulation result,
wherein, in the calculation of the determining,
(i) the article is placed in the storage container,
(ii) it is determined whether a next article can be placed in the storage container after the article is placed, and
(iii) in a case where it is determined that the next article can be placed, processing of placing the next article in the storage container after the article is placed is repeated, and in a case where it is determined that the next article cannot be placed, a next storage container to be used for storing the next article is added.





















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naumann et al., US 10,614,395 B2 (System and method for autonomously packing products into containers for distribution in a supply chain)
Ekambaram et al., US 2018/0061255 A1 (System, method and computer program product for packing)
Arunapuram, US 2012/0158627 A1 (Framework for optimized packing of items into a container)
Damji, US 2003/0200111 A1 (Process for determining optimal packaging and shipping of goods)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
5/12/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649